Title: From James Madison to Master of the Ship Union, 20 September 1808
From: Madison, James
To: Master of the Ship Union



Sir.
Dept. of State, Septr. 20th. ’08.

You will receive from Genl. Steele, Collector of the Port of Philadelphia, Passports for the Ship Union (whereof you are Master) from the English, French & Spanish Ministers, as also one from this Department, and having taken on board Wm: Short Esqr: and Lieut. Gibbon, who are charged with the Public dispatches, You will make the best way for the Port of Havre.  After getting into the English Channel, however, you will pass near the coast of England, and avail yourself of some opportunity of puting Lieut. Gibbon, and his Baggage, on shore in that Country.  In case of any difficulty or embarrassment you will follow the instructions of Mr. Short, who will leave your vessel on her arrival in France.
You are to wait at Havre for the dispatches of Genl. Armstrong, and on receiving them, or his instructions to depart, you are to pass over to Cowes, where it is expected that Lieut. Gibbon, will be waiting for you with the Dispatches from Mr. Pinkney.  Should this not be the case, you must immediately write to Mr. Pinkney, by duplicate to let him know that you are at Cowes, and will wait there for his dispatches.  On receiving which you are to make the best way to the United States, and on your arrival, you will put the dispatches &c. with which you may be charged for the Government, into the Post Office unless Lt. Gibbon should return with you, in which case you will deliver them to him.
You will take care that no person on board the Union violates in any way the laws of this Country, or of the Country for which she is destined, and you must not suffer any articles of Merchandise to be taken out or brought home in her.  I am &c:

James Madison.

